Matjbice W. McCann,
Acting Judge. The defendant, Robert G-rover West, alleges in his petition that he is seeking a writ of error coram nobis to have expunged from the records of this court his conviction herein on the 7th day of October,, 1955, of *552the crime of burglary in the third degree; second count petit larceny as set forth in indictment No. 2056 for which he was, on that date, sentenced to Attica State Prison for a term of not more than five years nor less than one year; he is presently in Auburn State Prison. The defendant alleges that: “ The Court Record shows that the petitioner was not represented by Counsel at any stage of the proceeding.”
The record shows that the petitioner was asked if he desired the aid of counsel and the petitioner declined said aid and subsequently pled guilty to the two counts listed in indictment No. 2056.
The defendant further goes on to say that it is the duty of the court to insist that a defendant be legally represented, especially when a plea is entered.
Nowhere in his petition does the defendant allege that he was not advised of his right to counsel, or of being given the right to an adjournment to procure his own, nor does he allege that the court did not advise him that the court would appoint one for him if he so desired. Quite the contrary, he, in effect, alleged that the record shows that the court did all of the things that the law requires.
The defendant by the allegations of his petition admits that the provisions of law regarding his right to counsel and trial were complied with. He having refused counsel at the arraignment, his plea of guilty at that same time is a valid one. (See People v. Russell, 2 A D 2d 732.)
The defendant having raised no issue to be tried, his petition is denied.
Submit order.